tcmemo_2013_232 united_states tax_court j s auto painting inc petitioner v commissioner of internal revenue respondent docket no 23029-11l filed date mark frederick werblood for petitioner james g hartford for respondent memorandum opinion dawson judge this case is before the court on a petition for review of a notice_of_determination concerning collection action s under sec_6320 and or dated date to proceed with the levy on petitioner’ sec_1 unless otherwise indicated all subsequent section references are to the continued property to collect petitioner’s unpaid federal employment_tax liabilities notice_of_determination the issues for decision are whether the settlement officer abused her discretion by rejecting petitioner’s proposal to pay dollar_figure per month under an installment_agreement as a collection alternative and whether the settlement officer abused her discretion by not holding a face-to-face collection_due_process_hearing cdp hearing with petitioner background this case was submitted fully stipulated under rule and the stipulated facts are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioner is a family-owned_corporation operating an automobile painting franchise at the time the petition was filed petitioner’s principal_place_of_business was in falls church virginia at all relevant times petitioner was required to make biweekly deposits of federal employment_taxes continued internal_revenue_code as amended and in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure petitioner filed its form sec_941 employer’s quarterly federal tax_return reporting the following employment_taxes owed for the quarters and years at issue form quarter ending reported employment_tax owed dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure on date respondent assessed the employment_tax liabilities petitioner reported on its form sec_941 late payment additions to tax failure to deposit penalties and interest for each of the taxable quarters at issue on date respondent assessed additional federal_tax_deposit penalties as follows quarter ending additional penaltie sec_3 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure respondent sent petitioner a final notice_of_intent_to_levy and notice of your right to a hearing final notice on date reflecting petitioner’s unpaid employment_tax liabilities including assessed penalties and interest as follows taxable periods total liability date dollar_figure date dollar_figure date dollar_figure date dollar_figure date dollar_figure dollar_figure date date dollar_figure total dollar_figure on date petitioner timely filed a form request for a collection_due_process or equivalent_hearing requesting a cdp hearing and consideration of a collection alternative by letter dated date respondent acknowledged receipt of petitioner’s cdp hearing request on date respondent informed petitioner that its cdp hearing request had been assigned to settlement officer e j frazier so frazier in the internal revenue service’s irs memphis tennessee appeals_office so frazier had not had any prior involvement with petitioner either in appeals or in any other irs function for the employment_tax when the final notice was issued on date petitioner had unpaid employment_taxes for each of the taxable quarters at issue and no bankruptcy proceeding was pending and tax years at issue on date so frazier sent petitioner a letter stating she had received petitioner’s form she had scheduled a telephone hearing for date and petitioner had to be in compliance with its federal tax filing obligations in order to qualify for a collection alternative as of date petitioner had not filed form sec_941 for tax quarters ended september and date or a form_940 employer’s annual federal unemployment futa_tax return for the taxable_year ended date so frazier requested that petitioner submit the following by date the delinquent form sec_941 and a form 433-b collection information statement for businesses with the required supporting documentation and a form_656 offer_in_compromise with a dollar_figure nonrefundable application fee by facsimile fax dated date petitioner’s counsel requested a face-to-face cdp hearing and requested that the scheduled date hearing be postponed to a later date because he was ordered to be in court the same day on date petitioner’s counsel faxed to so frazier the following documents petitioner’s form sec_941 for the quarters ended june september and date petitioner’s form_1120 u s_corporation income_tax return for the tax_year ending date a completed form 433-b and some of petitioner’s records for its wachovia business checking account and its capital one general ledger and loan accounts the wachovia records included only the first pages of the statements--page of the 12-page date statement page of the 14-page date statement and page of the 15-page date statement the wachovia records show the following account summaries for those periods date date date opening balance deposits and credits checks automated checks other withdrawals fees closing balance dollar_figure dollar_figure big_number -0- big_number dollar_figure dollar_figure dollar_figure big_number big_number dollar_figure dollar_figure dollar_figure big_number -0- big_number dollar_figure the wachovia records showed only the account summaries a few of the deposits and credits and none of the checks or other withdrawals or fees for the account for those periods although the parties have stipulated that on date petitioner submitted a form 433-b and supporting documents to ms munson and that on date petitioner’s counsel faxed a form 433-b these documents are not in the record before us we base our analysis only on the record before this court there is no indication that the figures in the other forms 433-b are different from those in the form 433-b in the record the capital one general ledger account records are the complete statements for date date and date and show the following account summaries date date date opening balance deposits and credits checks and debits service charge ending balance dollar_figure dollar_figure big_number -0- big_number dollar_figure dollar_figure big_number -0- dollar_figure dollar_figure dollar_figure big_number -0- dollar_figure the capital one date statement shows inter alia customer deposits of dollar_figure and dollar_figure respectively made on february and and two withdrawals each for dollar_figure made on february designated as ach withdrawal chase epay murtagh colm and designated customer withdrawal petitioner stated claimed monthly income of dollar_figure and monthly expenses of dollar_figure on the form 433-b but stated on the form that the business has steadily increased sales over the past years and that it expected its income to increase by more than dollar_figure on date respondent transferred petitioner’s cdp hearing to the richmond virginia appeals_office and assigned the matter to settlement officer ahn munson so munson who had had no prior involvement with petitioner in appeals or any other irs function for the employment_taxes or tax years involved in this case so munson reviewed the case file and determined that petitioner was not current with its required federal employment_tax deposits in an date telephone call so munson informed petitioner’s counsel that for that reason petitioner did not qualify for a face-to-face cdp hearing petitioner’s counsel stated that petitioner had reduced its labor force and was in the process of obtaining a loan to fund an offer-in-compromise so munson requested that petitioner provide by date proof that it had filed form_941 for the taxable quarter ended date and proof of payment of the required federal employment_tax deposits so munson stated that she would sustain the levy if petitioner did not comply petitioner’s counsel agreed to provide the requested information but as of date had not done so on date petitioner’s counsel provided so munson with proof that petitioner had filed for an extension of time for filing the form_1120 a copy of the form_941 for the taxable quarter ended date and proof that petitioner paid the taxes shown on the date form_941 on the parties stipulated that as of date petitioner did not qualify for a face-to-face cdp hearing because it was not current with its federal employment_tax deposits date he also left so munson a voice mail message stating that he had to travel out of town for a family emergency but that he believed petitioner to be in full compliance so munson agreed to schedule a cdp hearing in the irs’ richmond virginia appeals_office for date provided petitioner submitted at the hearing proof of full compliance with filing and payment requirements on date petitioner’s counsel called and informed so munson that he would be unable to attend the date cdp hearing his father had passed away that morning and he had to go to florida to coordinate funeral arrangements and then travel to new york for his father’s burial so munson in response offered petitioner’s counsel a telephone hearing as an alternative but petitioner’s counsel stated that he preferred a face-to-face hearing so munson agreed to reschedule the face-to-face hearing to date but informed petitioner’s counsel that having given petitioner many extensions and opportunities to comply and become current with its tax obligations if it did not provide proof of compliance and submit a collection alternative by date she would sustain the levy on date so munson called petitioner’s counsel and left a voice mail message informing him that her office was in the process of moving and that she had to reschedule the date face-to-face hearing to date so munson provided petitioner’s counsel with the new appeals_office address on date so munson called petitioner’s counsel and left him a voice mail message informing him that the date face-to-face hearing would be canceled because petitioner had not provided the promised collection alternative the same day petitioner’s counsel returned the call informing so munson that he would be submitting the requested form 433-d installment_agreement and an updated collection information statement so munson granted petitioner’s counsel a further extension until date to do so so munson reminded petitioner’s counsel that if he did not comply she would sustain the levy on date petitioner’s counsel faxed a form 433-d dated date to so munson offering to pay installments of dollar_figure per month by letter dated date so munson acknowledged receipt of the offer but informed petitioner it would not be accepted because petitioner’s bank statements and form 433-b showed that petitioner could pay more than dollar_figure monthly she further stated that in order for petitioner’s tax_liability to be fully satisfied within the statutory collection_period petitioner would need to make monthly payments of about dollar_figure she advised petitioner’s counsel to submit a completed form 433-d to her by date if petitioner wanted to offer a new collection alternative so munson informed petitioner’s counsel that she would close the case and sustain the levy if she did not receive the updated form 433-d by date as of date petitioner had not submitted an updated form 433-d or other collection alternative to so munson and so munson closed the file on date respondent issued the notice_of_determination sustaining the levy the notice stated the appeals_office rejected this proposed installment_agreement since the taxpayer’s financial records indicate the taxpayer has ability to pay much more than the proposed amount appeals advised the representative and the taxpayer to increase the payment to at least dollar_figure per month before it is considered as an acceptable collection alternative so far the taxpayer has not responded to the appeals_office therefore the proposed levy action is fully sustained discussion sec_6331 authorizes the commissioner to levy upon property and rights to property of a taxpayer who is liable for taxes and who fails to pay those as of date petitioner had not made any payment of federal employment_taxes and penalties assessed or interest accrued for the taxable quarters and years at issue as of date petitioner had not filed its form_941 for the taxable quarter ended date and was not current with its federal employment_tax deposits for the taxable quarter ended date taxes within days after notice_and_demand for payment is made sec_6331 provides that the levy authorized in sec_6331 may be made only if the commissioner has given notice to the taxpayer no less than days before the day of the levy sec_6330 grants the taxpayer the right to request a prelevy cdp hearing to be conducted by the irs appeals_office sec_6330 b see 115_tc_35 114_tc_176 the appeals_office must verify that the requirements of any applicable law or administrative procedure have been met and consider the issues raised by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern that any collection action be no more intrusive than necessary sec_6330 117_tc_183 pursuant to sec_6330 this court may review a determination to sustain a proposed levy made by the appeals_office see rules where the underlying tax_liability is properly in dispute we review the determination de novo goza v commissioner t c pincite petitioner does not challenge either the amounts or the validity of the outstanding employment_tax liabilities additions to tax penalties and or interest for the taxable quarters at issue where as in this case the underlying tax_liability is not at issue we review the commissioner’s determination for abuse_of_discretion id pincite see also 131_tc_197 114_tc_604 an abuse_of_discretion occurs if the appeals_office exercises its discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 see 129_tc_107 petitioner asserts that so munson abused her discretion by rejecting petitioner’s offer to pay the unpaid employment_taxes in monthly installments of dollar_figure and not holding a cdp hearing with petitioner this court does not independently review whether a collection alternative is acceptable but rather focuses on whether the settlement officer’s rejection of the offer was arbitrary capricious or without sound basis in fact or law 125_tc_301 aff’d 469_f3d_27 1st cir the taxpayer bears the burden of proving abuse_of_discretion rule sec_122 sec_142 see also titsworth v commissioner tcmemo_2012_12 wl at holding that the taxpayer bears the burden even in cases submitted fully stipulated rejection of installment_agreement sec_6159 authorizes the commissioner to enter into written agreements allowing taxpayers to pay tax in installment payments if he deems that the agreement will facilitate full or partial collection of such liability the commissioner in general has the discretion to accept or reject any proposed installment_agreement see sec_301_6159-1 proced admin regs this court has generally held that there is no abuse_of_discretion when the settlement officer relies on guidelines published in the internal_revenue_manual irm to evaluate a proposed installment_agreement see eg 123_tc_1 aff’d 412_f3d_819 7th cir aldridge v commissioner tcmemo_2009_276 etkin v commissioner tcmemo_2005_245 the irm guidelines state that the procedures for processing an installment_agreement for a business are applicable only if taxpayers can pay operating_expenses as well as current and delinquent taxes and are current with their filing and deposit requirements see irm pts date date so munson rejected petitioner’s offer to pay dollar_figure monthly installments because petitioner’s bank statements and form 433-b showed that petitioner could pay monthly installments much greater than dollar_figure so munson determined that petitioner would need to pay monthly installments of approximately dollar_figure the capital one date statement shows inter alia customer deposits of dollar_figure and dollar_figure respectively made on february and and two withdrawals each for dollar_figure made on february designated as ach withdrawal chase epay murtagh colm and designated customer withdrawal therefore it was not unreasonable or arbitrary for so munson to conclude that petitioner could pay much more that the dollar_figure monthly payments offered additionally although on the form 433-b petitioner claimed monthly income of dollar_figure and monthly expenses of dollar_figure it did not reconcile the claimed net_loss with the deposits on its bank records moreover petitioner stated on the form 433-b that sales had steadily increased over the previous three years and that it expected its income to increase by more than dollar_figure finally so munson advised petitioner’s counsel to submit a new completed form 433-d to her by date if petitioner wanted to offer a new collection alternative petitioner did not do so petitioner contends that so munson did not provide any further explanation to the date letter we note however that petitioner did not attempt to contact so munson or follow up in any way accordingly after receiving no response from petitioner so munson closed the file and issued a notice of determination sustaining the proposed levy so munson’s rejection of petitioner’s installment_agreement offer was not arbitrary or capricious face-to-face hearing petitioner argues that it was not afforded a face-to-face hearing and that in fact a cdp hearing never occurred we disagree a sec_6330 cdp or other prelevy hearing is not a formal adjudication and a face-to-face hearing is not required under sec_6330 115_tc_329 finding a combination of telephone calls and one or more written communications between a taxpayer and a settlement officer is sufficient to constitute a hearing radeke v commissioner tcmemo_2012_319 at an informal telephone conference which gives the taxpayer the opportunity to discuss the merits of her case settlement alternatives and other issues related to the proposed levy is a proper cdp hearing jackson v commissioner tcmemo_2010_180 wl at and cases cited therein williamson v commissioner tcmemo_2009_188 see sec_301 d q a-d6 proced admin regs so munson and petitioner’s counsel communicated through letters faxes and telephone conversations these communications constituted a proper cdp hearing petitioner argues that it was unaware that the telephone conversations its counsel had with so munson constituted a cdp hearing this argument lacks merit because so munson repeatedly cautioned petitioner’s counsel that there would not be a face-to-face hearing if certain forms returns or records were not provided or if petitioner did not bring its required filings and deposits into compliance the clear implication was that if a face-to-face hearing was not allowed the telephone conversations and other communications constituted the hearing thus so munson did not abuse her discretion by denying petitioner a face-to-face hearing we conclude that petitioner would have needed to offer to pay more than dollar_figure per month to satisfy its outstanding tax_liabilities at no time did petitioner express an indication or made any revised offer to do so in addition petitioner has failed to establish current compliance and is thus not eligible for a collection alternative conclusion so munson verified that all requirements of applicable law and administrative procedure had been met and considered the relevant issues petitioner raised therefore on the record presented we hold that so munson did not abuse her discretion by sustaining the proposed levy action to collect petitioner’s outstanding employment_tax liabilities for and and we sustain respondent’s determination to proceed with the proposed levy we also hold that so munson did not abuse her discretion by not holding a face-to- face cdp hearing with petitioner to reflect the foregoing decision will be entered for respondent
